Citation Nr: 0211717	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from 
February 1944 to May 1946.  

In May 2000, the National Personnel Records Center (NPRC) 
informed the VA RO that the veteran's service medical records 
are not available, were likely destroyed in a fire at the 
NPRC, and cannot be reconstructed from secondary sources.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the RO, 
which denied the benefits sought on appeal.  

The sworn testimony of the veteran and his spouse was 
obtained at a hearing before the undersigned Member of the 
Board sitting at the RO (Travel Board hearing) in April 2002.  
At that time, the veteran submitted additional evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed by VA, 
to the extent possible given that service medical records are 
unavailable, including from secondary sources.  

2.  The veteran was as likely as not exposed to acoustic 
trauma from loud artillery gun-fire during his military 
service during WW II, which is not shown, however, to have 
included any combat.  

3.  The veteran has a current diagnosis of bilateral 
sensorineural hearing loss and tinnitus, which are causally 
related to his exposure to acoustic trauma during his 
military service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss and tinnitus were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that VA has made reasonable efforts to assist the veteran 
to substantiate his claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress and signed into law by President Clinton as a 
liberalizing regulation.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA 
issued regulations to implement the VCAA in August 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), which 
were effective November 9, 2000.  

The VCAA is satisfied in this case, as the veteran was 
provided notice of the specific legal criteria necessary for 
service connection for the claimed disabilities, as well as 
the evidence needed to support each claim, by the November 
2000 statement of the case (SOC) and the October 2001 
supplemental SOC (SSOC).  VA has obtained all identified VA 
and private treatment records, and in June 1999 and April 
2000, he was afforded audiologic examinations.  

Regrettably, the veteran's service medical records appear to 
have been destroyed in the July 1973 fire at the National 
Personnel Records Center.  In May 2000, VA was advised that 
attempts to reconstruct service medical records from 
secondary sources were unsuccessful.  In April 2002, the 
veteran's sworn testimony was obtained, including detail as 
to his military duties and specialties, and claimed exposure 
to loud noises while in the service.  In such cases, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where service medical records are unavailable, 
VA is under a heightened duty to assist, which is neither 
optional nor discretionary.  See, O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Moreover, the Court has clarified that where service medical 
records are unavailable through no fault of the veteran, this 
heightened duty to assist includes a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This, the Board has done, and the benefits sought on appeal 
have been granted.  As such, the Board specifically finds 
that VA has met the obligations regarding the duty to assist.  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including organic neurological 
disorders, 


may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection for hearing loss is circumscribed by 38 
C.F.R. § 3.385, as follows:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz, is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

Audiometric testing measures threshold hearing levels [in 
decibels (dB)] over a range of frequencies [in Hertz (Hz)]; 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss. 
(Citation omitted); Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

Both VA and private treatment records show diagnoses of 
bilateral sensorineural hearing loss from April 1998.  On 
initial VA evaluation in March 1999, the veteran gave a 
history of exposure to large artillery gun fire while in the 
service of the military, as well as approximately 25 years of 
hearing loss which has become progressively worse over time.  

On VA audiometric testing of June 1999, the pure tone (air 
conduction) thresholds for the frequencies 1,000, 2,000, 
3,000 and 4,000 hertz were 45, 50, 55 and 55 


decibels in the right ear, for an average of 51 decibels, and 
60, 65, 65 and 70 decibels in the left ear, for an average of 
65 decibels.  Speech discrimination ability was 78 percent 
correct in the right ear and 72 percent correct in the left 
ear.  The veteran's response to the testing was thought to 
have been valid, and a diagnosis of bilateral sensorineural 
hearing loss was entered.  It was opined that it was as 
likely as not, assuming the accurate history of the veteran, 
that his exposure to artillery (large) gun fire contributed 
to his hearing loss.  An addendum to the June 1999 VA 
examination report indicates that the veteran also has 
tinnitus as a result of his noise exposure and acoustic 
trauma in service.  

At his Travel Board hearing in April 2002, the veteran 
testified that his Separation Qualification Record shows that 
in addition to his administrative (supply and finance) duties 
in the military, he also served as a field lineman and 
telephone switchboard operator which exposed him to large gun 
fire and shell explosions.  He stated that he was attached to 
an artillery unit for at least 19 months while in these duty 
assignments, including during basic training.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2001).  In this case, the Board is presented 
with such a situation: While service medical records are not 
available, his DD Form 214 is, and this document shows no 
combat.  Accordingly, the veteran's statements of his service 
medical history need not be accepted, as a matter of law 
under 38 C.F.R. § 1154.  However, in consideration of the 
veteran's credible testimony, as well as that of his spouse, 
his Separation Qualification Record, the VA diagnoses of 
(high frequency) sensorineural hearing loss-a hearing 
disorder commonly associated with noise exposure, and the VA 
medical nexus opinions of record, the Board finds the 
evidence is in equipoise.  Accordingly, with the benefit of 
the doubt in the veteran's favor, the claims of service 
connection for bilateral sensorineural hearing loss and 
tinnitus are granted.  




ORDER

The claims of entitlement to service connection for bilateral 
sensorineural hearing loss and tinnitus are granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

